The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR  72201
Dear Mr. Secretary:
This is in response to your inquiry as to the following:
   (1)  What will be the effective date of the Acts passed by the 76th Arkansas General Assembly which did not have an emergency clause or on which the emergency clause failed to pass?
   (2)  What will be the deadline, day and hour, for filing petitions to refer an Act passed by the 76th General Assembly?
Amendment 7 to the Constitution of Arkansas reads, in pertinent part, as follows:
   "Such petition shall be filed with the Secretary of State no later than 90 days after the final adjournment of the session at which such Act was passed. . . ."
The General Assembly adjourned Sine Die on April 20, 1987, therefore, the effective date of the Acts, without an emergency clause, passed by the 76th Arkansas General Assembly will be July 20, 1987.
As to your second question, the deadline will be 12:00 midnight on July 19, 1987.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Dan Kennett.